IN THE COURT OF COMMON PLEAS OF THE STATE OF DELAWARE
IN AND FOR SUSSEX COUNTY

JEAN JEANINE, )

Plaintiff, §

v. § C.A. No. CPU6-16-0()O7IO
VALCIN NAVA, §

Defendant. §

Jecm Jeam`ne, pro Se, for Plaz`nl;'ff.`
Roa’ney D. Sweef, Esq., Atrorney‘/`or Defena'am.

Submitted: October 3l, ZOl 8
Decided: December l8, 2018
DECISION AFTER TRIAL
The Court held a bench trial on October 31, 20l8, and at the close of trial, reserved
decision. Based on the testimony of the parties, review of authority provided by the Defendant, the
Court"s independent research and the record as a whole, this Court lacks subject matter
jurisdiction Therefore, this matter is DISMISSED WITH()UT PREJUDICE.
FACTUAL BACKGROUND
Valcin Nava (“Defendant") owns a shipping company called Alpha & Omega Cargo
Shipping & l\/loving (“Company”). lt is undisputed that Jean Jeanine (“Plaintift”") entered into an
oral contract with Defendant to ship several boxes of Plaintist merchandise from her residence
in Salisbury, l\/Iaryland to Saint l\/Iarc, Haiti. lt is also undisputed that this agreement was the

second course of dealing between the parties that involved Plaintiff contracting with Defendant to

deliver merchandise to Haiti via ship.

Between June and December of 2015, Defendant made numerous trips to pick up boxes of
merchandise from Plaintiff"s residence in Salisbury, l\/laryland.] Defendant resides in Seaford,
Delaware. During these visits to Plaintift" s residence, Def`endant would load the Plaintif`f" s
merchandise into a tractor trailer container he had purchased in order to transport the goods by sea
from Brooklyn, New York to Saint l\/larc, Haiti. When the tractor trailer was full, Defendant hauled
the trailer to Brooklyn, New York and the cargo would be shipped to Haiti.

Defendant’s testimony at trial stated that he delivered the tractor trailer container to the
port in Brooklyn, New York sometime in early February 2016. The shipping container was then
loaded onto the Baltimar Zephyr cargo ship and set sail for Haiti shortly thereafter2 The Defendant
informed Plaintiff that the cargo had shipped and in reliance thereon, Plaintif`f traveled to Haiti to
organize and sell her merchandise After sailing for two days out of Brooklyn, New York, a fire
occurred onboard the Baltimar Zephyr and Defendant’s container (including Plaintiff" s
merchandise) was jettisoned overboard during the crewmemberis attempts to fight the fire and
save the ship. Plaintif`f then filed this breach of contract action to recover the value of her lost
merchandise, alleging Def`endant never transported the goods to Brooklyn nor shipped them to
Haiti.

PROCEDURAL HISTORY

Plaintiff filed the Complaint with this Court on August 1 l, 2016. Defendant filed a l\/Iotion
to Dismiss for Lack of Subject l\/Iatter Jurisdiction on October 17, 2016. A motion hearing was
held on January 5, 2017 before the Commissioner. lt is important to note that the motion hearing
took place without an interpreter for the Plaintiff and without creating a sufficient record for the

Commissioner to consider because of the language barrier. As a result, on February 7, 2017 the

 

‘ Plaintiff"s Exhibit 2.
3 Defendant’s Exhibits 2, 3 and 5.

Commissioner recommended that the l\/Iotion to Dismiss be denied On l\/larch 3, 2017, after
neither party filed an appropriate appeal to the Commissioner’s recommendation this Court
accepted the Commissioner’s motion and denied the Motion to Dismiss. The Court held a bench
trial on October 31, 2018, and at the close of trial, reserved decision

DISCUSSION

According to 28 U.S.C. § 1333, “the district court shall have original jurisdiction
exclusive...of [a]ny civil case of admiralty or maritime jurisdiction.” Whether a contract lies
within admiralty jurisdiction depends on “whether the principal objective of [the] contract is
maritime commerce.” Nr))ffolk S. Ry. Co. v. Kl,'rby, 543 U.S. 14, 25 (2004). A maritime contract is
“a contract relating to...commerce or navigation on navigable waters, or to transporter/ion by
sea..."' Bal/‘z'm()re Line Hcmdling Co. v. Br()phy, 771 F.Supp.2d 531, 538 (l\/ld. 2007) (citations
omitted; emphasis added). While some lower federal courts have previously held that admiralty
jurisdiction does not extend to contracts which require both maritime and nonmaritime
transportation (unless the land travel is merely incidental), the Supreme Court expressly rejected
this spatial approach in Nolffolk S. Ry. Co. v. Kl`rby (2004). There, the Court held that if a
transaction involves the substantial carriage of goods by sea, the transaction is wholly maritime in
nature and federal admiralty jurisdiction applies Id. at 27.

Here, the parties entered into an oral contract to ship merchandise from the United States
to Haiti. Plaintiff admitted that not only was she aware of the Defendant’s intended mode of
transportation to transport her merchandise via cargo ship, it was the primary objective of the
agreement itself. Furthermore, during their testimony at trial both parties explicitly and repeatedly
stated that the sole purpose of the agreement was to transport Plaintiff"s merchandise by sea to

Haiti for sale in that country. While the agreement did involve minimal land travel from l\/iaryland

to Delaware to New Yorl